On Petition fob a Rehearing.
Elliott, C. J.
Counsel for appellant insists that we did not correctly state the averments of the complaint upon the subject of the ownership of the bonds, and asserts that it is not averred that they belonged to the county and were so treated prior to the appellant’s induction into office. The record directly and unmistakably refutes counsel’s assertion. It is repeatedly averred that the bonds did belong to the county, and were delivered to and received by the appellant as the property of the county. We copy one of the many averments of the complaint: “ That in pursuance of said order and under and by virtue of the same, and not otherwise, the said Isaac Haupt, as treasurer of said county, and as agent of the board, did, on or about the 26th day of November, 1879, for the use and benefit of said county, purchase of the United States registered bonds of said government.”
The answer does aver that the appellant did not have any agreement with his predecessor that he should hold the bonds as the property of the county, but it contains no denial of the receipt set forth in the complaint, and that shows how the bonds were received and held. It is true that a receipt may be explained or contradicted, but there are no facts stated explaining or contradicting it, and, therefore, it is admitted to be correct. The recitals of.a receipt are, as everybody knows, prima facie true. But suppose it to be true that .appellant had signed no such receipt, and had made no agreement with his predecessor, still his answer does not meet the material averment in the complaint that the property belonged to the county. We suppose it to be perfectly clear that an incoming treasurer can not acquire title to property which the county owns because his predecessor omits to notify him that *118the county does own it. ■ If it were conceded — a concession the record does not warrant — that every other material allegation of the complaint was fully answered, the answer would still be bad for failure to answer this one material averment. An answer in confession and avoidañce must avoid not merely some but all of the material averments of the complaint. The material fact that the bonds were bought with county money for the county, and were held by the appellant’s predecessor as county property, is not denied directly or indirectly; and with this material fact admitted, the appellant has neither a legal nor a moral right to claim the profits earned by the county property. But there is more than this fact admitted, for there is no attempt to show any mistake or untruth in the statements of the receipt, and until something of the kind is shown, the recitals of that instrument bind the appellant.
The authorities cited in the original opinion show that the county may buy property, and if it may do this there is no reason why it may not buy government bonds where it is requested by the treasurer, and in cases where it becomes necessary for the protection of the fund to make some investment. It is shown in this case that the treasurer desired the investment to be made in order to ensure the safety of the fund, and that it was made long before the appellant came into office. No rule of law or ethics authorizes an incoming treasurer to sit in judgment’on the acts of his predecessor and of the board of commissioners performed long before he entered upon his official duties. If a county board buys property it has no right to buy, the treasurer can not seize it for his own profit. There is a way to try such a question, but it is not the one adopted by the appellant.
The case of Board, etc., v. Fennimore, 1 Coxe (N. J.) 242, so much relied upon by the appellant, is not in point. We give the entire opinion: “Per Guriam. — The evidence is admissible; these bonds must have been received as cash, for the defendant, in the capacity of county collector, had no *119right to receive them in any other way. He is therefore answerable as for so much cash; he makes himself the debtor by receiving them. Besides, after having admitted the correctness of the charge against him on a former occasion, he will not be permitted, without showing some good reason, to question it now.” We have no such case here, for there is no question as to what the treasurer may receive in payment. Here the funds had been collected, and were, at the request of the treasurer and by order of the board of commissioners, invested in government bonds, and these bonds treated as the property of the county. ■
Filed June 4, 1884.
The appellant did not purchase the bonds; he simply received them as property turned over to him by his predecessor in office, and was not entitled to notice of how they were held; but if he had been, the manner in which such bonds were registered was sufficient to impart notice of the fact that Haupt did not hold them in his individual right. Bundy v. Town of Monticello, 84 Ind. 119; Shaw v. Spencer, 100 Mass. 382. Not only did the registry impart notice, but the face of the bonds themselves also gave definite information of the official character of the person to whom they were payable.
We might have disposed of the questions now made upon the answer by treating them as waived, by a failure to discuss them in the original brief, but we have thought it better to dispose of them by a decision upon their merits.
Petition overruled.